Per Curiam.

Having thoroughly reviewed the record, we agree with the board’s finding of misconduct and its recommendation. Accordingly, respondent is hereby suspended from the practice of law in Ohio for six months, with the suspension to be stayed and respondent to be placed on probation upon the conditions that during this period: the performance of his duties be supervised by an attorney at his new firm, Reminger & Reminger; a monitoring attorney be appointed under Gov.Bar R. V(9)(B); and respondent reimburse his former firm in Mansfield the $300 paid to Kleshinski. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., A.W. Sweeney, Douglas, Wright, Resnick and Pfeifer, JJ., concur.
F.E. Sweeney, J., dissents and would suspend respondent for six months without stay.